UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1082


NGM  INSURANCE   COMPANY,     f/k/a   National   Grange    Mutual
Insurance Company,

                 Plaintiff - Appellant,

           v.

NORMAN L. KURAS, JR., d/b/a Carolina’s Power Wash &
Painting, f/k/a Carolina’s Painting & Pressure Washing;
CATHY CROMER; LISA GLOVER,

                 Defendants - Appellees,

           and

CAROLINA’S POWER WASH & PAINTING, LLC,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cv-03378-DCN)


Argued:   December 9, 2010                Decided:   January 11, 2011


Before TRAXLER, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Jonathan Joel Anderson, ANDERSON & REYNOLDS, LLC,
Charleston, South Carolina, for Appellant. Richard Hunt McDuff,
SMITH MOORE LEATHERWOOD, LLP, Greenville, South Carolina, for
Appellees. ON BRIEF: Eric M. Johnsen, ANDERSON & REYNOLDS, LLC,
Charleston, South Carolina, for Appellant.   Jason D. Maertens,
SMITH MOORE LEATHERWOOD, LLP, Greenville, South Carolina, for
Appellee Norman L. Kuras, Jr.; M. Brent McDonald, SMITH, BUNDY,
BYBEE & BARNETT, PC, Mt. Pleasant, South Carolina, for Appellees
Lisa Glover and Cathy Cromer.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     NGM Insurance Company (“NGM”) filed this diversity action

against Carolina’s Power Wash & Painting, LLC and its owner,

Norman Kuras (together, the “Insured”), as well as two persons

who had brought suit against the Insured, Cathy Cromer and Lisa

Glover.     NGM seeks a declaratory judgment that a “contractors

policy” issued to the Insured does not cover tort claims that

Cromer    and   Glover   have   filed    in   state   court.   The   district

granted summary judgment to the Insured, holding that the policy

applies and NGM must indemnify the Insured for any recovery by

Cromer and Glover.       We affirm.



                                        I.

     For summary judgment purposes, the parties have stipulated

to the following facts.

     On March 13, 2003, the Insured, a specialty contractor, had

renewed an existing contractors policy with NGM, effective until

March 13, 2004.      The policy covered the Insured for “those sums

that the insured becomes legally obligated to pay” because of

bodily injury.      Pursuant to an exclusion popularly known as the

“pollution exclusion,” coverage did not extend to bodily injury

“arising out of the actual, alleged, or threatened discharge,

dispersal, seepage, migration, release or escape of pollutants.”

The policy defined pollutants as “any solid, liquid, gaseous or

                                        3
thermal irritant or contaminant, including smoke, vapor, soot,

fumes,     acids,    alkalis,       chemicals       and    waste.        Waste    includes

materials to be recycled, reconditioned, or reclaimed.”                                   The

exclusion applied if the Insured was “performing operations” and

“in   connection          with     such     operations”        the     Insured      brought

“pollutants . . . on or to the premises, site or location.”

      On April 30, 2003, the Insured entered into a contract with

the   United       States   Postal        Service   (the       “USPS”)    to   paint      the

interior      of    the     main     post    office       in    Johns     Island,     South

Carolina.      The Insured secured the contract only after showing

proof of liability insurance to the USPS.

      To    perform       the      contract,     the      Insured       brought     paints,

primers, and solvents intended for normal interior applications

to the Johns Island post office.                    As employees of the USPS at

the Johns Island post office, Cathy Cromer and Lisa Glover were

present    during     the    Insured’s       operations.          “In    the     course    of

preparation,         application,          and/or      clean      up,”     the      Insured

allegedly “exposed” Cromer and Glover to “fumes, vapor, dust,

and/or residue” of the paint products.

      In March 2006, Cromer and Glover filed an action in South

Carolina state court against the Insured seeking compensation

for   these    injuries.            They    alleged       in   their     complaint     that

exposure to the paint products caused them chemically induced



                                             4
asthma, chronic obstructive pulmonary disease, reactive airways

dysfunction syndrome, and other personal injury.



                                        II.

      On October 3, 2008, NGM filed this diversity action seeking

a   declaratory     judgment   that     the       policy’s    pollution       exclusion

bars coverage for the claims filed in Cromer and Glover’s state

court     action.      Properly       applying       South       Carolina     law,      the

district court granted summary judgment to the Insured.                                 The

court reasoned that, under these circumstances, the language of

the pollution exclusion was subject to more than one reasonable

interpretation and therefore ambiguous.                    Consistent with South

Carolina law, the district court considered, as evidence of the

exclusion’s ambiguity, the nationwide division of authority over

whether    the   pollution     exclusion         applies     only    to     traditional

environmental       damage.         After       finding    the     language       of    the

exclusion     ambiguous,      the     district       court       invoked    the        South

Carolina rule requiring interpretation of an ambiguity in an

insurance contract against an insurer and, accordingly, granted

judgment to the Insured.

      NGM filed a timely appeal.                It argues that the exclusion is

unambiguous and therefore applies to bar coverage for the claims

filed in state court against the Insured.                    We review a grant of

summary judgment de novo, examining the facts in the light most

                                            5
favorable to the nonmoving party.             See Anderson v. Russell, 247

F.3d 125, 129 (4th Cir. 2001).



                                   III.

      After having the benefit of oral argument and carefully

reviewing the briefs, record, and controlling legal authorities,

we   conclude   that   the   district       court's   analysis   was   correct.

Accordingly, we affirm on the basis of the district court's well

reasoned opinion.      See NGM Ins. Co. v. Carolina’s Power Wash &

Painting, LLC, No. 2:08-cv-3378-DCN (D.S.C. Jan. 12, 2010).



                                                                       AFFIRMED




                                        6